DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 states that within the conjugate of claim 10, at least one “D” is selected from the group consisting of calicheamicins, auristatins, maytansinoids, dolastatins, CC-1065 compounds, doxorubicins, taxanes, pyrrolobenzodiazepine dimer, siRNA and a combination thereof or a pharmaceutically acceptable salt or derivatives thereof.  Claim 10 requires that the cytotoxic agent is the moiety inside the bracket of Formula (I’) and T is a cell-binding agent.  It is unclear how the species recited in claim 11 fall within the scope of the conjugate of claim 10, because the conjugate of claim 10 requires that the cytotoxic agent is the moiety inside the bracket of Formula I’.  The moiety inside the bracket is taught by the specification and prior art to be tubulysin analogues.  All of calicheamicins, auristatins, maytansinoids, dolastatins, CC-1065 compounds, doxorubicins, taxanes, pyrrolobenzodiazepine dimer, and  siRNA have structures which do not conform to the structural moiety within the bracket of formula I’.  Thus, claim 11 fails to include all the limitations of claim 10 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) claim 1 is vague and indefinite in the multiple recitations which define R14.  For example, the first recitation  of R14 and  R15 are independently selected from 
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, heterocycloalkyl, heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl;

the second recitation of R14 and  R15 are independently selected from 
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, alkylcycloalkyl, heterocycloalkyl, , heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl;

	the third recitation of R14 and  R15 are independently selected from 
	H;
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
alkylcycloalkyl, heterocycloalkyl, , heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl;

the recitation of R14 is 
C1-C8 alkyl, heteroalkyl; 
C2-C8 alkenyl, alkynyl, heterocyclic; or 
C3-C8 aryl, carbocyclic, cycloalkyl, alkylcycloalkyl, heterocycloalkyl, , heteroaraalkyl, heteroalkylcycloalkyl, alkylcarbonyl.
It is unclear if “H” recited in the last recitation of R14, and C3-C8 alkylcycloalky omitted from the first recitation of “R14 and  R15 are independently selected” is actually part of the limitations of R14 for all of claim 1. 
(B) Claim 12 is vague and indefinite in the recitation of R12 is H when R10 is not H, or R12 is H when R13 is one of four structural moieties n claim 12 or R12 is H when R11 is one of the two recited structural moieties. It is unclear if R12 can be H when R13 or R11 is one of the listed structural moieties, but R10 is H.  Thus, it is unclear how the scope of section (i) influences or is changed by the scope of sections (ii) or (iii)
(C) Claim 1 is vague and indefinite in the recitation of “or C4-C12 glycoside, or a pharmaceutical salt”.  It is unclear if the pharmaceutical salt is referring only to the C40C12 glycoside, R16 or R17 or the entirety of the conjugate of formula I.
(D) Claim 1 is vague and indefinite in the recitation of “an adenectin” and “DARPins” which are tradenames.   A tradename and does not serve to provide a description of the substance because a trademark or trade name is used to identify a source of goods, and not the goods themselves.  The claim scope is therefore uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.
(E) Claim 5 is vague and indefinite in the recitation of “activated cells” and “activated T cells”.  The term “activated” as applied to cells and T cells is subjective, having different meaning according to different routineers.  For instance, a T cell activated by exposure to a cytokine would have different characteristics relative to a T cell activated by a matured dendritic cell displaying antigen in the context of MHC.  Further, with regard to “activated cells” it is unclear if applicant is claiming generic cells that are mitotically active or metabolically active.  
(F) It is unclear how the parenthetical “MHC class II molecule Ia antigen” in claim 5 further modifies HLA-DOB because HLA-DOB is the name of a gene in the HLA class II region (Douek and Altman, International Immunology, 1997, Vol. 9. pp. 355-364, abstract) and not the name of the protein product.
(G) It unclear if the parenthetical (viral)in claim 5  is to limit “capsid” in all instances to  a viral capsid. 
(H) Claim 5 is vague and indefinite in the recitation of cells expressing ASLG659, MY9, and GEDA which are not recognized in the art as names of proteins.
(I) Claim 5 is vague and indefinite in the recitation of an improper Markush group, which should follow the format “selected from the group consisting of…A, B, and C”.    In the instant case the claim recites, “B cells, or melanocytes, cells expressing one or more of...and cells expressing insulin growth factor, and folate receptor”. It is unclear if the cells expressing insulin growth factor receptor must also express folate receptor. Amendment of the claim to recite “B cells, [or] melanocytes, cells expressing one or more of Apo2…. (six transmembrane epithelial antigen of prostate 1), [and] or STEAP2; cells expressing insulin growth factor receptor and cells expressing folate receptor” would overcome this rejection.
(I) Claim 5 is vague and indefinite because it is unclear if the cell-binding ligand T must bind to the expressed proteins of Apo2, etc, or if the cell-binding ligand T need only bind to the cell expressing the required protein. It is noted that folate receptors are expressed by all tissues of epithelial origin and by hematopoietic cells.
(J) Claim 5 is vague and indefinite in the recitation of BMPR1B (bone morphogenic protein receptor.  It is unclear if the scope of the claim is limited to the type 1B of the bone morphogenic protein receptor, or if the claim encompasses the larger scope of bone morphogenic protein receptor).
(k) Claim 5 is vague and indefinite in the recitation of “anti-B4” to characterize a cell binding ligand that is capable of binding to a cell expressing “anti-B4”.  Anti-B4 would refer to an antibody that binds to B4.  Thus, it is unclear if applicant is intending to claim an anti-idiotypic antibody that binds to an antibody that binds B4, or if applicant is referring to a natural ligand of B4.

(m) Claims 9 and 10 vague and indefinite in the recitation of an improper Markush group, which should follow the format “selected from the group consisting of…A, B, and C”. In the instant case, the claims list calicheamicins, auristatins….siRNA and a combination thereof, or a pharmaceutically acceptable salt, acid or derivative thereof

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re wands, 858 F.2d 731, 737.8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
(A)Claim 5  is drawn in part to cell binding ligands capable of binding to target cells expressing HLA-DOB.  Douek and Altmann (International Immunology, 1997, Vol. 9, pp. 355-
(B) Claim 5 encompasses, in part, cell binding ligands that bind to antigens unknown in the art, such as ASLG659, MY9 and GEDA.  Because the structures and propertied of these antigens are unknown and not described by the specification, one of skill in the art would not be able to make the broadly claimed conjugates requiring a cell binding ligand that binds to cells expressing said antigens. 
(C) Claim 5 encompasses, in part, a cell binding agent that is capable of targeting against “activated cells” and “activated T cells”.  However, the specification fails to teach the antigen or antigens present on the activated cells or activated T cells to which the cell binding agent is directed and which discerns between cells which are not activated, and cells which are activated.  Further, the specification fails to teach a particular characteristic of generic cells which can be considered to be representative of “activated” versus non-activated.  The specification fails to teach a particular characteristic of an “activated T cells” which can be considered to be representative of an activated T cell versus a non-activated T cell.  
(D) Claim 15 is drawn to a method for treatment of a cancer, an autoimmune disease, or an infectious disease comprising administering to a patient in need thereof a pharmaceutical composition comprising a therapeutically effective amount of the conjugate of claim 1 and a concurrent synergistic amount of a therapeutic agent selected from chemotherapeutic agents, radiation therapy, immunotherapeutic agents, auto-immune disorder agents and anti-infectious agents.  The specification has failed to teach how to identify the type and amount of the agent which when administered concurrently with the composition of claim 1, induces a synergistic therapeutic effect.  Pinto et al (Cancer Chemotherapy and Pharmacology, 2011, Vol. 67, pp. 275-


Claims 1-10, 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims require an adnectin that mimics an antibody, DARPins, “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsid as a cell binding ligand.  The specification fails to describe the structure of a representative number of DARPins, “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsids sufficient to describe the genus of cell binding ligands.  The specification fails to describe the structural features of an adnectin that mimics and antibody, DARPins, small molecule attached on albumin, a polymer, a dendrimer, a liposome, a nanoparticle, a vesicle or a capsid required for inclusion in the genus of cell binding ligands of the claims.  One of skill in the art would not be able to envisage if  a given conjugate comprising the tubulysin analogues of the claim attached to an adnectin that mimics an antibody, DARPins, “small molecule attached on albumin”, a polymer, a nanoparticle, a vesicle or a capsid would be part of the genus of cell binding ligands as required .
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leamon et al (Clinical Cancer Research, 2008, Vol. 68, pp. 9839-9844, reference of the IDS filed 8/13/2019).
Leamon et al disclose a conjugate of tubulysin B-hydrazide and a folate ligand, EC0305, 
which meets the limitations of claims 1 and 2 in that Y=N, R1 is C1-C8 alkyl (methyl), R2 and R3 form a heterocyclic ring system, R4 =H, R5 and R6 are C1-C4 alkyl (Me and Et), 
R7 = R14 X1R15, wherein R14 is C1-C8 alkyl (methylene), X1 is O, R15 is alkylcarbonyl (CH3(CH2)2C(=O)); R8 is C1-C4 alkyl (Me), R9 is -OC(=O)R14 and R14 is C1-C8 alkyl (methyl), R10 is H, 
R11 is -R14C(=O)X2-, wherein R14 is C1-C8 alkyl  and X2 is NH, 

R13 is Aryl wherein in the aromatic group one H atom is replaced by OR16, wherein R16 is H, and
a linker comprising a W which is a disulfide, wherein “w” is 1; an amino acid unit comprising Asp and Arg, wherein “r” is 1; and “v” = 0; and Leamon et al disclose that the linker is a releasable linker (page 9843, bridging sentence between first and second paragraph) which meets the limitations of claims 1, 2 and 15.  Leamon et al disclose that dosing solution of the EC0305 conjugate were prepared in PBS, which meets the limitation of claim 12.  Leamon et al disclose the treatment of mice carrying transplanted tumors from cell lines that were Folate Receptor positive (page 9842, paragraph headed “Folate targeting…”) which meets the limitations of claim 20.

Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (U.S. 2011/0294998) as evidenced by Carter et al (The Cancer Journal, 2008, Vol. 14, pp. 154-169).  Claims 1, 13 and 14 are also rejected under  35 U.S.C. 102(a)(2) as being anticipated by Davis et al (U.S. 2011/0294998) as evidenced by Carter et al (The Cancer Journal, 2008, Vol. 14, pp. 154-169).
Davis et al disclose a conjugate between a tubulysin analogue and a polymer, wherein the conjugate has a releasable linker comprising a disulfide which meets the limitation of Ww, wherein “w” equals 1; “r”  equals 0; and V is C2-C8 heteroalkyl, wherein “v” is 1; and
a tubulysin core wherein 
R1 is C1-C8 alkyl, R2 and R3 form a 3-7 membered heterocyclic ring system; 
Y =N;
R5 and R6 are C1-C4 alkyl;
R7=R14 which is C1-C8 alkyl;
R8 is C1-C4 alkyl;
R9 is -OC(=O)R14, wherein R14 is C1-C8 alkyl;
R10 is H;
R11 is -R14C(=O)NHR14, wherein R14 is C1-C8 alkyl;
R12=R14 which is H;
R13 is Aryl wherein one H atom is replaced with OR16, wherein R16 is H (claim 1 of Davis et al).
Carter et al provide evidence that the disulfide linkage are cleaved when exposed to reducing agents (page 161, legend for Figure 3).  Thus, the disulfide linkage of Davis et al is a releasable linker
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasse et al (WO2009/012958) in view of Doronina et al (Bioconjugate Chemistry, 2008, Vol. 19, pp. 1960-1963) and Goldmacher and Kovtun et al (Therapeutic Delivery 2011, Vol. 2, pp. 397-416).
Sasse et al teach analog 10 of tubulysin D (page 13) which meets the limitations of claim 1 in that 
Y=N, 

R2 and R3 form a heterocyclic ring system, 
R4 =H, 
R5 and R6 are C1-C4 alkyl (Me and Et), 
R7 = R14 which is C1-C8 alkyl (Me); 
R8 is C1-C4 alkyl (Me), 
R9 is -OC(=O)R14 and R14 is C1-C8 alkyl (methyl), 
R10 is H, 
R11 is -R14C(=O)R17,  wherein R14 is C1-C8 heteroalkyl (CH2O) and R17 is C1-C8 alkyl (propyl),
R12 is R14 which is H, and
R13 is Aryl.
Sasse et al teach that tubulysin D is a complex tetrapeptide that can be divided into  four regions, Mep, Ile, Tuv and Tup (page 1, bottom paragraph and formula I).  Sasse et al teach that a wide range of modification are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies (page 2, second paragraph under the heading of “Summary of the Invention”).  
Sasse et al teach a preferred embodiment wherein  the tubulysin analogue is modified to include a therapeutic moiety (page 25 under the heading of “Therapeutic and Diagnostic Moieties”), and that methods of conjugating therapeutic agents to various other species are well known in the art ((page 25, third paragraph under the heading of “Therapeutic and Diagnostic Moieties”).  Sasse et al teach that useful  reactive functional groups pendent from a tubulysin analogue nucleus or modifying group include (a) carboxyl groups and various derivative thereof including active esters, acid halides and acyl imidazoles (page 27, bottom paragraph).  Sasse et al teach pharmaceutical formulations of an inventive compound, or pharmaceutical salt thereof together with one or more pharmaceutical carriers and optionally one or more other therapeutic  ingredients (page 29, under the heading “Pharmaceutical Formulations”) which meets the limitations of claim 12. Sasse e al teach that a variety of linkers may be used in the process of generating bioconjugates for the purpose of specific delivery of therapeutic agents  and that suitable linkers include heterobifunctional cross-linking reagents that may be cleavable (page 25, 
Sasse et al teach that the activity of all the analogues can be attributed to action on the tubulin-microtubule system (page 15, lines 7-9).  
Sasse et al do not specifically teach a tubulysin analogue-linker structure for attachment of an antibody to target specific tissue.
Doronina et al teach the linkage of the tetrapeptide, auristatin to a heterobifunctional linker allowing for attachment of an antibody, by attaching the linker to the C-terminus of the auristatin (Figure 1, “C-Terminus linked auristatins”).  Doronina et al teach that the linker at the C-terminus comprised two amino acids and V is a spacer unit comprising NH, wherein Ww is not present.  Doronina et al teach the attachment of the anti-CD70 antibody, 1F6, to the auristatin-linker unit to obtain ADCs.  (Table 1 title).  Doronina et al teach the ADCs comprising various dipeptides within the linker and the resulting IC50 values on various CD70 positive cell lines (page 1961, second column, lines 4-5 and Table 1).  Doronina et al teach that the linkers were designed to release auristatin after enzymatic hydrolysis (page 1962, lines 4-7 under the heading “Conclusions”).  Doronina et al teach the admisntration of the resulting ADCs to mice carrying transplanted CD70 positive renal cell carcinoma tumor xenografts and transplanted CD70 positive subcutaneous glioblastoma tumors.  Doronina et al teach all C-terminal dipeptide ADCs were effective on the tumors growing in vivo with the exception of the Ala-(D)Asp dipeptide containing ADC which was also inactive on cancer cell lines (page 1962, first column, lines 4-6 and 14-17; second column, first full paragraph), which meets the limitation of claim 20.
Goldmacher and Kovtun teach that auristatin are anti-microtubule agents (page 403, second column, lines 1-4 of the second paragraph).
It would have been prima facie obvious at the time of the effective filing date to make the tubulysin -linker moiety by attaching the dipeptide linkers of Doronina to the C-terminus of the tubulysin analogue 10,  attaching the h1F6 anti-CD70 antibody to the resulting tubulysin linker moiety and administering the resulting ADCs to mice carrying transplanted tumors comprising CD70 positive tumor cell lines.  One of skill in the art would have been motivated to do so by the teachings of Sasse et al regarding the wide range of modification which are tolerated at the C-terminus of tubulysin, “Tup”  allowing for the targeting of the compound to specific tissues using antibodies.  One of skill in the art would have reasonable expectation of success in making the .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 5, 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No.10,399,941. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate instant claims 1, 5, 7-13.  Regarding claim 14, it is noted that in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
In the instant case the ‘941 patent abstract states that the conjugates of the invention can be used for targeted treatment of cancer, autoimmune disease, and infectious disease, thus rendering obvious instant claim 14.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,501,412. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘412 patent anticipate the instant claims 1-13.  Regarding claim 14, it is noted that in AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
In the instant case the ‘412 patent abstract states that the conjugates of the invention can be used for targeted treatment of cancer, autoimmune disease, and infectious disease, thus rendering obvious instant claim 14.

Claims 1, 2, 3, 4 , 5, 11, and 13-15  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/782,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘456 application anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, and 7-15 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/782,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘456 application anticipate the instant claims. 

	All claims are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643